DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 15/157,801 filed on 25 January 2021.
Claims 2, 5-6, 8, 11-12, 14, and 17-18 have been previously canceled.
Claims 3, 9, 15, 20, 22, and 24 are canceled. 
Claims 1, 7, and 13 have been amended. 
Claims 1, 4, 7, 10, 13, 16, 19, and 23 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:

Claims 1, 4, 7, 10, 13, 16, 19, and 23 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

1. Applicant argues that independent claim 1 does not recite an abstract idea. 

Examiner respectfully disagrees. The limitations of representative claim 1, as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, inasmuch as the claimed system as a whole is directed towards facilitating extracting and transforming textual data in an electronic document in real-time into a standardized data format measured by at least one analytic in an automated manner, but for the recitation of generic computer components. Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions 

Transforming data into a standardized data format while calculating at least one analytic associated with the data being transformed is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to fundamental economic principle and/or practice, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Applicant’s argument is therefore unpersuasive.

2. Applicant argues that claim 1 includes a practical application of the abstract idea. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive.

3. Applicant argues that claim 1 as a whole amount to significantly more than the judicial exception.

Examiner respectfully disagrees. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising receiving (collecting, extracting), storing, calculating, and transmitting (displaying) data and/or information. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a system comprising: 

at least one processor to generate at least one analytic by: receiving central bank communications data from a central bank system computing device, the central bank communications data including a plurality of central bank documents, the central bank documents electronically-imaged and pre-stored at the central bank system, each of the central bank documents comprising one of an e-mail, a comma separated value (CSV) document, a markup document, and a portable document format (PDF) document; 
 
scraping the plurality of central bank documents by: 

automatically processing, parsing, and transforming each electronic document in real-time into a standardized data format comprising one of hypertext markup language (HTML) and extendible markup language (XML); the standardized data format having a vector data structure that indicates a count for each distinct word to be processed using natural language processing; 

parse each document of the plurality of electronic documents to remove all non-alphabetic characters in real-time; 

subsequent to the removal of the non-alphabetic characters, transform text of each document of the plurality of electronic documents into a bag-of-words representation in real-time; 

capturing and storing metadata corresponding to each electronic document, the metadata comprising temporal information, a uniform0 resource locator (URL), an author, a title, a type of communication, and subject matter of the communication; and 

based on the standardized data format, extract text from each document of the plurality of documents in real-time; 

calculate a document score for each document of the plurality of documents, the document score based on the extracted text of the document in the bag of words representation and a term frequency matrix; 

calculate the at least one analytic based on the metadata and by averaging document scores corresponding to respective documents of the plurality of documents to determine a sentiment index;  

transmit a user interface that displays the at least one analytic in real-time; and 

transmit a user interface that displays the at least one analytic in real-time; and  
transmit an application programming interface (API) request that includes the at least one analytic encoded in a message to an external computing device provided by a trading platform to execute at least one real-time trading decision on behalf of a particular user using the sentiment index, the external computing device obtaining a bearer token from the at least one processor, the bearer token comprising authentication information that represents the particular user.  

The claim is directed to a system (e.g., machine) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving (collecting, extracting), storing, calculating, and transmitting (displaying) data and/or information.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, inasmuch as the claimed system as a whole is directed towards facilitating extracting and transforming textual data in an electronic document in real-time into a standardized data format measured by at least one analytic in an automated manner, but for the recitation of generic computer components. Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, the claim recites an abstract idea. 

Transforming data into a standardized data format while calculating at least one analytic associated with the data being transformed is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to fundamental economic principle and/or practice, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising receiving (collecting, extracting), storing, calculating, and transmitting (displaying) data and/or information. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Independent claim 7 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 7 corresponds to the subject matter of claim 1 in terms of a method (e.g., process). Therefore the reasoning provided for claim 1 applies to claim 7 accordingly.

Independent claim 13 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 13 corresponds to the subject matter of claim 1 in terms of a computer readable memory (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 13 accordingly.

Dependent claims 4, 10, 16, 19, 21, and 23 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 4, 10, and 16, the step(s) comprising “wherein to calculate a document score for each document comprises: identifying at least one reference document from the plurality of electronic documents; assigning a reference score to the at least one reference document; assigning a weight to each word of a plurality of words included in the at least one reference document, based on the reference score; and, wherein the document score of each document is the sum of the weight of at least one word of the plurality of words multiplied by a frequency of the at least one word appearing in the document, summed over a set of available words for the document”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 19, 21, and 23, the step(s) comprising “receiving the central bank communications data from the central bank system computing device according to one of a pre-determined temporal interval, periodically, and in real-time”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes intermediate steps and/or rules/instructions used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion

Claims 1, 4, 7, 10, 13, 16, 19, 21, and 23 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692